Response to Arguments
In response to applicant's argument that support for the obviousness rejection is merely a conclusory statement based upon speculation rather than evidence, examiner disagrees.  Applicant argues that the obviousness rejection is not directed to a problem that has been shown to be 1) known in the art, 2) at the time of the invention and 3) addressed by the patent.  Maxey is modified by Shin to include a gasket in the slot.  Both Maxey and Shin are related to storing tobacco products.  Both Maxey and Shin have a slot in a side of their containers and a lever that extends through the slot and moves up and down.  Applicant’s motivation for including a gasket in the slot is expressed on page 5: 12-15, to seal the slot and to frictionally fix the lever (slat) in position.  Shin is prior art and addresses essentially the same problem as applicant in the same field of endeavor.  Shin teaches that the gasket is to frictionally engage the lever (protrusion) that extends through the slot [0028] and prevents foreign matter from entering the casing [0068].  With this in mind, the requirements of KSR are met, i.e. addressed by the patent and known in the art at the time of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799